—Appeal by the People from an order of the Supreme Court, New York County (James Leff, J.), entered October 23, 1991, which dismissed the indictment charging defendant with conspiracy in the second degree (Penal Law § 105.15) on the ground that defendant was denied her right to a speedy trial, unanimously dismissed, with leave to reinstate within one year of the entry of this order upon submission of proof of service of appellant’s brief upon the defendant.
The Legal Aid Society represented defendant from arraignment on the felony complaint on January 31, 1991 to dismissal of the indictment on October 23, 1991. On October 29, 1991 the People served a timely notice of appeal on the Society’s Criminal Appeals Bureau. However, the Society has had no contact with the defendant since the indictment was dismissed and is unaware of her whereabouts, and the defendant has not requested or consented to the Society’s representation of her upon this appeal. There is nothing in the record indicating that defendant was ever advised that the People had the right to appeal from the order dismissing her indictment, or of her right to be represented by counsel of her choice or to have counsel assigned if she were still indigent. Under the circumstances the People’s appeal must be dis*97missed because the defendant was not served with the People’s brief (People v DeLaRosa, 192 AD2d 403, lv granted 81 NY2d 1082). Concur — Carro, J. P., Ellerin, Wallach and Ross, JJ.